
	

113 SRES 150 IS: To designate the year 2013 as the “International Year of Statistics”.
U.S. Senate
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 150
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2013
			Mrs. Hagan submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		To designate the year 2013 as the
		  International Year of Statistics.
	
	
		Whereas more than 2,000 organizations worldwide have
			 recognized 2013 as the International Year of Statistics, a global celebration
			 and recognition of the contributions of statistical science to the well-being
			 of humankind;
		Whereas the science of statistics is vital to the
			 improvement of human life because of the power of statistics to improve,
			 enlighten, and understand;
		Whereas statistics is the science of collecting,
			 analyzing, and understanding data that permeates and bolsters all
			 sciences;
		Whereas statisticians contribute to the vitality and
			 excellence of myriad aspects of United States society, including the economy,
			 health care, security, commerce, education, and research;
		Whereas rapidly increasing numbers of students in grades K
			 through 16 and educators are recognizing the many benefits of statistical
			 literacy as a collection of skills to intelligently cope with the requirements
			 of citizenship, employment, and family;
		Whereas statisticians contribute to smart and efficient
			 government through the production of statistical data that informs on all
			 aspects of our society, including population, labor, education, economy,
			 transportation, health, energy, and crime;
		Whereas the goals of the International Year of Statistics
			 are to increase public awareness of the power and impact of statistics on all
			 aspects of society, nurture statistics as a profession, especially among young
			 people, and promote creativity and development in the sciences of probability
			 and statistics; and
		Whereas throughout the year, organizations in countries
			 across the world will reach out to adults and children through symposia,
			 conferences, demonstrations, workshops, contests, school activities,
			 exhibitions, and other public events to increase awareness of the history and
			 importance of statistics: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 year 2013 as the International Year of Statistics;
			(2)supports the
			 goals and ideals of the International Year of Statistics;
			(3)recognizes the
			 necessity of educating the public on the merits of the sciences, including
			 statistics, and promoting interest in the sciences among the youth of the
			 United States; and
			(4)encourages the
			 people of the United States to participate in the International Year of
			 Statistics through participation in appropriate programs, activities, and
			 ceremonies that call attention to the importance of statistics to the present
			 and future well-being of the people of the United States.
			
